DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the Preliminary amendment filed on December 17, 2021.  As directed by the amendment: claims 1, 3-21, and 25-27 have been amended, claims 2 and 22-24 have been cancelled, and claims 28 and 29 have been added.  Thus, claims 1, 3-21, and 25-29 are presently pending in this application.

	Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Regarding claim 1, the phrase “when viewed from top down by the user” in line 10 appears grammatically incorrect.
Regarding claim 19, “breast” is misspelled in line 2.
Appropriate correction is required.
Claim Interpretation
The preamble in claim 1 recites “A breast pump device that is configured as a self-contained, in-bra wearable device”.  The examiner notes that this limitation gives life and meaning to the claim since it sets forth structural limitations to the overall breast pump device.  For examination purposes, the term “self-contained, in-bra wearable device” is interpreted to mean “complete, or having all that is needed, in itself” and is capable of being worn in a bra.  Applicant’s disclosure appears to support this interpretation in fig. 1 of the Drawings which shows a fully complete breast pump device which is capable of being worn in a bra due to the device being self-contained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the multiple connected breast pump devices" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 27 is also rejected by virtue of being dependent on claim 26.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-21 and 25-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the data analysis system of Claim 14” fails to include all of the limitations from claim 14, from which the claim depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
It is recommended to amend the claim as follows:
A system, comprising:
the breast pump device of Claim 5;
and a data analysis system configured to use data provided from the measurement sub-system to determine metrics that correlate with user-defined requirements for milk- flow rate or milk expression.
Claims 15-21 and 25-27 are also rejected by virtue of being dependent on claim 28.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (20130023821) in view of Chang (US 20180333523) in view of Jelen (US 5406063) and in further view of Frost-Ruebling (US 20070236584).
Regarding claim 1, Khalil discloses a breast pump device that is configured as a self-contained, in-bra wearable device (fig. 9) and that includes: 
(i) a housing (shell ring 6’ and cover 6” form a housing in fig. 9) that includes (a) a power source (paragraph 32), (b) a pump powered by the power source and generating negative air pressure (vacuum pump 81 in fig. 10) and (c) control icons (display 84 in fig. 9),
(ii) a breast shield (breast interface 1 in fig. 11) made up of a breast flange (base part 12 in fig. 1) and a nipple tunnel (stub 10 in fig. 49); and 
(iii) a milk container that is configured to attach to the housing (container 7’ in fig. 11).
However, Khalil does not teach or disclose the power source being a batter and the control icons including an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, the arrow of the control icons points to a right from a perspective of a user wearing the breast pump device when viewed from top down by the user.
Chang teaches a similar self-contained breast pump (fig. 1A) which comprises a battery for powering a pump (battery 48 in fig. 6A) and control icons (fig. 19) which include an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump (top switch 132 in fig. 19) with the arrow pointing right (fig. 19).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the power source of Khalil to be rechargeable (paragraph 72).  Further, it would have been obvious to have substituted the control icons of Khalil with the control icons of Chang as it appears the device of Khalil would operate equally well with the control icons of Change and the results would be reasonably predictable.  
	Jelen teaches a handheld scanner (fig. 1) which comprises a keyboard (keyboard 24 in fig. 1) which is intended to be viewed from the top-down by a user (PHOSITA would understand that the device is intended to be operated by a user holding the device and looking down at the device) and that the keys on the keyboard are oriented in direction of normal reading with the indicia represented in a “normal” fashion so they are not rotated or upside down (2:4-12).  Thus, while Jelen is not in the same field of endeavor as the claimed invention, Jelen is reasonably pertinent to the problem faced by the inventor in orienting a user input in a way which can be easily view/interpreted by the user while using the device.  Since Frost-Ruebling teaches that the arrow is always pointing to a user’s right (paragraph 33), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the arrow of modified Khalil to point to a right from a perspective of a user wearing the breast pump when viewed from top down by the user, as taught by Jelen and Frost-Ruebling, for the purpose of having the icon in an orientation that would not render the interpretation of the icon difficult (Jelen, 2:4-12).
	Regarding claim 3, in the modified device of Chang, Chang discloses the arrow is placed to the left of the at least one straight line from the perspective of the user wearing the breast pump device when viewed from the top down (fig. 19 shows the arrow is placed on the right of the straight line, indicating that the arrow would appear to the left when looking down at the device from the perspective of a user wearing the device).
	Regarding claim 4, in the modified device of Chang, Khalil discloses the control icons are positioned adjacent to a top of a curved front face of the housing (fig. 9).
Regarding claim 6, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose  a communication interface configured to send a level of, or a quantity of  milk in the milk container, to an application running on a connected device.
Chang discloses a communication interface configured to send a level of, or a quantity of  milk in the milk container, to an application running on a connected device (paragraph 124 discloses the device is capable of wirelessly communicating to a remote computer/smartphone to send volume extracted which would be indicative of quantity of milk in the container).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the device of modified Khalil to include a communication interface configured to send a level of, or a quantity of  milk in the milk container, to an application running on a connected device, as taught by Chang, for the purpose of enabling a user to see how much milk has been expressed in real-time. 
Claims 5, 7-9, 14-19, 21, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, in view of Jelen, and further in view of Frost-Ruebling, as applied to claim 1 above, and further in view of Guthrie (US 20160220743).
Regarding claim 5, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a measurement sub-system that is configured to infer a quantity of milk in the milk container from a level of the milk in the milk container.
Guthrie is directed towards a breast pump device (fig. 8) having a subsensor system infers the quantity of the milk in the milk container from a measured level of milk in the milk container (paragraph 63 discloses that the emitter and detector pairs 606/607 emit and detect light reflecting off the surface of the milk and using the sensor data to calculate volume).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Khalil to include a sensor sub-system that infers the quantity of the milk in the milk container from a measured level of milk in the milk container, as taught by Guthrie.  Guthrie teaches that these sensors assist the user in keeping track of aggregate volume pumped (paragraph 8).
Regarding claim 7, in the modified device of Khalil, Guthrie discloses the measurement sub- system includes (a) at least one light emitter configured to direct radiation towards a surface of milk in the milk container (emitter 606 in fig. 6B); and (b) at least one light detector, configured to detect reflected radiation from the surface of the milk (detector 607 in fig. 6B).
Regarding claim 8, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose one or more light emitters or detectors positioned in the base of the housing, positioned above the milk container.
Guthrie teaches a breast pump device (fig. 8) which has a housing which has a light detector (sensor 804 in fig. 8) positioned in the base of the housing, positioned above the milk container (fig. 8).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the base of the housing above the milk container (the examiner notes that the “base” is not positionally defined and, in the device of modified Khalil, the base is considered an area above the milk container) to have a light detector position in the base of the housing above the milk container, as taught by Guthrie, for the purpose of generating data regarding milk trends (paragraph 47).
Regarding claim 9, in the modified device of Khalil, Khalil discloses a top of the milk container includes an optically clear region that is aligned below the one or more light emitters or detectors positioned in the base of the housing (paragraph 69 discloses the entire container is transparent, indicating that there would be an optically clear region below the light detector of Guthrie).
Regarding claim 14, in the modified device of Khalil, Guthrie the measurement sub- system is configured to provide data to a data analysis system that can use the data to determine metrics that correlate with user-defined requirements for milk- flow rate or milk expression (paragraph 51 discloses that the sensors are configured to send data to a smartphone application).
Regarding claim 28, modified Khalil teaches all of the claimed limitations set forth in claims 1, 5, and 14, as discussed above, but does not explicitly teach or disclose that the data analysis system is a part of the system of modified Khalil.
However, Guthrie teaches the claimed data analysis system (figs. 1A-1C show a smartphone with applications which interface with a breast pump).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified system to include the data analysis system of Guthrie to enable a user a way to conveniently monitor milk expression.
Regarding claim 15, in the modified system of Khalil, Guthrie discloses the user-defined requirements include a user-defined requirement to enhance or increase milk- flow or to reduce milk-flow (paragraph 46 discloses the mobile device helping increase milk inventory).
Regarding claim 16, in the modified system of Khalil, Guthrie discloses the data analysis system is configured to analyze data including one or more of: amount of milk expressed over one or more sessions, rate at which milk is expressed over one or more sessions, or profile of a rate at which milk is expressed over one or more sessions (paragraph 58 discloses the app conveying total volume pumped during a session and flow rate).
Regarding claim 17, in the modified system of Khalil, Guthrie discloses that the data analysis system is configured to process data on pump operation parameters such as length of a single pumping session (paragraph 58 discloses a duration of the session).
Regarding claim 18, modified Khalil teaches all of the claimed limitations set forth in claims 1, 5, 14, and 28, as discussed above, but does not teach or disclose the data analysis system is configured to process data including amount or type of liquids consumed by the user.
However, Guthrie teaches that a sensor (sensor 501 and 502 in fig. 5) can measure caffeine or alcohol content in the milk (paragraph 62) and that data from sensors is sent to the data analysis system (paragraph 40).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the data analysis system of modified Khalil to be configured to process data including whether or not alcohol or caffeine is present in the milk to ensure the milk pumped is safe to be consumed.
Regarding claim 19, in the modified system of Khalil, Guthrie discloses  the data analysis system is configured to communicate to the beast pump device recommended pump operation parameters for one or more of: improving milk flow or milk supply; weaning; when an optimal session start time or a complete session has been missed (paragraph 46).
Regarding claim 21, in the modified system of Khalil, Guthrie discloses the metrics include specific usage of a connected device by the user a woman while using the breast pump device (paragraph 59 discloses the specific usage of the breast pump device).
Regarding claim 25, in the modified system of Khalil, Guthrie discloses the data analysis system is configured to enable sharing of data from multiple connected breast pump devices to optimize the milk pumping or milk weaning efficacy of the breast pump (paragraph 47 discloses collecting data across users to match profiles).
Regarding claim 26, in the modified system of Khalil, Guthrie discloses the data analysis system is communicatively coupled to a social media or community function or platform that is configured to organize  the data from the multiple connected breast pump devices into different profiles (paragraph 47 discloses user profiles associated with user personalities and proclivities), the system further comprising: a user interface configured to allow the  user to select  a matching profile from a set of profiles, and each profile of the set of profiles is associated with a specific kind of milk expression profile and information or advice that is specifically relevant to that specific  milk expression profile (paragraph 58 discloses a touch screen).
Regarding claim 27, in the modified system of Khalil, Guthrie discloses  the information or advice includes advice on how to increase milk expression by varying parameters including one or more of: time of milk expression, frequency of a milk expression session, pump speed, length of a single pumping session, vacuum level, cycle times, or changing profile of pump speed over a single pumping session (paragraph 46 discloses advice on increasing milk expression).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, in view of Jelen, in view of Frost-Ruebling and in further view of Guthrie, as applied to claims 1 and 5 above, and further in view of Gaskin (US 20170021068).
Regarding claim 10, modified Khalil teaches all of the claimed limitations set forth in claims 1 and 5, as discussed above, but does not teach or disclose the sensor sub-system includes or communicates with an accelerometer and uses a signal from the accelerometer to determine if the liquid is sufficiently still to permit the sensor to accurately measure or infer the quantity and/or the height of the liquid in the container.
Gaskin teaches a breast pump system (fig. 1) which comprises a sensor subsystem (“fluid sensors” in paragraph 144) which measure quantity of milk in the milk container (“determine fluid levels” in paragraph 144).  Gaskin further teaches that the sensor subsystem includes an accelerometer to determine if the liquid is sufficiently still to permit the sensor to accurately measure or infer the quantity and/or the height of the liquid in the container (“accelerometers…can also help to eliminate noisy readings, by detecting excessive motion and thereby giving the system an indication to pause data collection until the reservoir reaches a more stable state” in paragraph 144).  
Since Gaskin teaches that excessive motion can cause false data (“noisy readings” in paragraph 144), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the sensor subsystem to include an accelerometer to determine if the liquid is sufficiently still to permit the sensor to accurately measure or infer the quantity and/or the height of the liquid in the container, as taught by Gaskin, for the purpose of ensuring that collected data is accurate.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, in view of Jelen, and further in view of Frost-Ruebling, as applied to claim 1 above, and further in view of Gaskin and in further view of Hall (US 7833190).
Regarding claim 11, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a haptic and/or visual indicator is configured to indicate if there is too much movement of the breast pump system for viable operation.
Gaskin is directed towards a breast pump (fig. 1) which comprises a sensor subsystem having an accelerometer configured to detect if there is too much movement of the breast pump system for viable operation (the examiner notes that Applicant’s specification provides no special definition for “viable operation” and that this term is interpreted to mean any normal function of the pump; paragraph 144 discloses detecting too much movement to ensure accurate data collection).  Gaskin further teaches an “indication” is given to pause data collection until the reservoir is more stable (paragraph 144).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Khalil to have the system be configured to give an indication to the system to pause data collection when the reservoir is experiencing too much movement, as taught by Gaskin, as Gaskin teaches that this helps ensure accurate data readings (paragraph 144).
Hall is directed towards a breast pump system (fig. 1) which utilizes a haptic indicator to indicate an action required from the mother (2:29-38 discloses a vibrator 14 in fig. 3 which is activated to alert the mother that the container is full and the pump can be deactivated).  As Gaskin teaches that an “indication” is provided to the system to stop data collection until the container is sufficiently still, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Khalil to include the vibrator of Hall which alerts a user that too much movement is occurring so a user knows to cease or reduce movement for viable data collection.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, in view of Jelen, and further in view of Frost-Ruebling, as applied to claim 1 above, and further in view of Hall.
Regarding claim 12, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a haptic and/or visual indicator configured to indicate if the amount of milk in the milk container has reached a preset quantity or level.  
Hall is directed to a breast pump device (fig. 1) which comprises a haptic indicator (vibrator 14 in fig. 3; 2:29-38) which indicates if the amount of milk in the milk container has reached a preset quantity or level to alert the user that the device can be deactivated (2:29-38).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Khalil to include the haptic indicator which indicates if the amount of milk in the milk container has reached a preset quantity or level, as taught by Hall, for the purpose of alerting the user that the milk container is full and the device can be deactivated (2:29-38).  
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, in view of Jelen, in view of Frost-Ruebling and in further view of Guthrie, as applied to claims 1, 5, 14, and 28 above, and further in view of Makower (US 20170072118).
Regarding claim 13, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a microcontroller programmed to dynamically change one or more parameters of the pump, and to automatically detect the start of milk let-down.
Makower teaches a microcontroller (microcontroller processor 1604 in fig. 25; paragraph 189 discloses that the microcontroller processor is responsible for controlling the functions of the motor) programmed to dynamically change one or more parameters of the pump (paragraph 190, lines 25-31 discloses dynamically pausing and restarting pumping based on real-time pressure data), and to automatically detect the start of milk let-down (paragraph 190, lines 20-22 discloses that the pump dynamically adjusts the pump as the milk begins to flow).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Khalil to include a microcontroller programmed to dynamically change one or more parameters of the pump, and to automatically detect the start of milk let-down, as taught by Makower, for the purpose of correcting the pump parameters in real-time to meet a targeted flow rate or volume (paragraph 190).
Regarding claim 20, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the data analysis system is configured to cause the breast pump device to automatically set one or more parameters, the one or more parameters including one or more of: pump speed, length of a single pumping session, vacuum level, cycle times, changing profile of pump speed over a single pumping session.
Makower discloses the data analysis system leads to automatic setting of pump operation metrics for the pumping mechanism, such as pump speed, length of a single pumping session, vacuum level, cycle times, changing profile of pump speed over a single pumping session (paragraph 207 discloses that the app can send instructions to the controller regarding specific pumping modes which is understood to incorporate instructions pertaining to pump speed, length, and vacuum level).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Khalil to be configured to cause the breast pump device to automatically set one or more parameters, the one or more parameters including one or more of: pump speed, length of a single pumping session, vacuum level, cycle times, changing profile of pump speed over a single pumping session, as taught by Makower, for the purpose of enabling easy programming of the breast pump device.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, in view of Jelen, in view of Frost-Ruebling, as applied to claim 1 above, and further in view of Meyers (US 5542921).
Regarding claim 29, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Chang further discloses that the battery is rechargeable (paragraph 72).  Khalil discloses control electronics powered by the rechargeable battery (paragraph 51 discloses “control elements”).  However, Chang does not teach or disclose a power charging circuit for controlling the charging of the rechargeable battery.
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Makower to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Khalil to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-21, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10926011 in view of the teachings below (see table). 
Regarding claim 1 of the instant application, claim 2 of the issued patent discloses all of the claimed limitations set forth in claim 1 of the application except the pump and control electronics powered by the rechargeable battery, the breast shield having a breast flange and nipple tunnel, the milk container being attachable and removable from the housing, and control icons including an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, in which the arrow of the control icons points to a right from a perspective of a user wearing the breast pump device  when viewed from top down by the user.
Khalil teaches a breast pump system (fig. 10) having a breast shield (1 in fig. 11) with a flange (12 in fig. 7) and a nipple tunnel (13 in fig. 7).  Khalil further teaches the housing (6” in fig. 10) has control electronics (“control systems” in paragraph 68). Khalil further teaches a milk container (7’ in fig. 11) configured to be attached and removed from the housing (paragraph 69). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield, housing, and milk container of claim 1 of the patent to have a flange/nipple tunnel, control electronics, and to be attachable/removable from the housing, respectively.  This configuration of the breast shield is known in the art and provides for a surface for contacting the breast and receiving the nipple.  The modification of the control electronics would provide for user input to enable a user to active the pump (paragraph 68) and the modification of the milk container would enable the container to be removed after collection to access the milk.
Chang teaches a similar self-contained breast pump (fig. 1A) comprising control icons (fig. 19) which include an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump (top switch 132 in fig. 19) with the arrow pointing right (fig. 19).  Therefore, it would have been obvious to have modified the reference claim to claim control icons which includes an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, as taught by Chang, for the purpose of providing user control over the device (paragraph 111).  
	Jelen teaches a handheld scanner (fig. 1) which comprises a keyboard (keyboard 24 in fig. 1) which is intended to be viewed from the top-down by a user (PHOSITA would understand that the device is intended to be operated by a user holding the device and looking down at the device) and that the keys on the keyboard are oriented in direction of normal reading with the indicia represented in a “normal” fashion so they are not rotated or upside down (2:4-12).  Thus, while Jelen is not in the same field of endeavor as the claimed invention, Jelen is reasonably pertinent to the problem faced by the inventor in orienting a user input in a way which can be easily view/interpreted by the user while using the device.  Since Frost-Ruebling teaches that the arrow is always pointing to a user’s right (paragraph 33), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the arrow of the reference claim to point to a right from a perspective of a user wearing the breast pump when viewed from top down by the user, as taught by Jelen and Frost-Ruebling, for the purpose of having the icon in an orientation that would not render the interpretation of the icon difficult (Jelen, 2:4-12).
'384 claims 
Ref Claims
Teaching
1
1
see discussion above
3
 
Chang teaches this limitation above.  It would have been obvious to have modified the reference claim to claim the claimed features since Chang teaches that this orientation is known in the art.
4
 
Khalil teaches this limitation above. It would have been obvious to have modified the reference claim with the claimed features so enable the user to easily see the icons.
5
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
6
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling a user to keep track of volume in real-time.
7
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
8
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
9
 
Khalil teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling a user to see inside the container.
10
 
Gaskin teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
11
 
Gaskin and Hall teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
12
 
Hall teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
13
 
Makower teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
14
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling data to be transmitted to a device which can be readily accessed by a user
15
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
16
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total milk expressed.
17
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total pumping time.
18
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of caffeine or alcohol intake which may contaminate the milk.
19
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
20
 
Makower teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
21
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total breast pump usage.
25
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling advice for a specific type of user.
26
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling advice for a specific type of user.
27
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
28
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of providing a user with the ability to easily keep track of pumping data.
29
 
Meyers teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.


Claims 1, 3-21, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10881766 in view of the teachings below (see table). 
Claim 1 of the issued patent discloses all of the claimed limitations of claim 1 of the instant application except control icons including an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, in which the arrow of the control icons points to a right from a perspective of a user wearing the breast pump device  when viewed from top down by the user.
Chang teaches a similar self-contained breast pump (fig. 1A) comprising control icons (fig. 19) which include an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump (top switch 132 in fig. 19) with the arrow pointing right (fig. 19).  Therefore, it would have been obvious to have modified the reference claim to claim control icons which includes an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, as taught by Chang, for the purpose of providing user control over the device (paragraph 111).  
	Jelen teaches a handheld scanner (fig. 1) which comprises a keyboard (keyboard 24 in fig. 1) which is intended to be viewed from the top-down by a user (PHOSITA would understand that the device is intended to be operated by a user holding the device and looking down at the device) and that the keys on the keyboard are oriented in direction of normal reading with the indicia represented in a “normal” fashion so they are not rotated or upside down (2:4-12).  Thus, while Jelen is not in the same field of endeavor as the claimed invention, Jelen is reasonably pertinent to the problem faced by the inventor in orienting a user input in a way which can be easily view/interpreted by the user while using the device.  Since Frost-Ruebling teaches that the arrow is always pointing to a user’s right (paragraph 33), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the arrow of the reference claim to point to a right from a perspective of a user wearing the breast pump when viewed from top down by the user, as taught by Jelen and Frost-Ruebling, for the purpose of having the icon in an orientation that would not render the interpretation of the icon difficult (Jelen, 2:4-12).
'384 claims 
Ref Claims
Teaching
1
1
see discussion above
3
 
Chang teaches this limitation above.  It would have been obvious to have modified the reference claim to claim the claimed features since Chang teaches that this orientation is known in the art.
4
 
Khalil teaches this limitation above. It would have been obvious to have modified the reference claim with the claimed features so enable the user to easily see the icons.
5
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
6
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling a user to keep track of volume in real-time.
7
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
8
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
9
 
Khalil teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling a user to see inside the container.
10
 
Gaskin teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
11
 
Gaskin and Hall teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
12
 
Hall teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
13
 
Makower teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
14
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling data to be transmitted to a device which can be readily accessed by a user
15
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
16
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total milk expressed.
17
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total pumping time.
18
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of caffeine or alcohol intake which may contaminate the milk.
19
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
20
 
Makower teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
21
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total breast pump usage.
25
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling advice for a specific type of user.
26
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling advice for a specific type of user.
27
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
28
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of providing a user with the ability to easily keep track of pumping data.
29
 
Meyers teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.


Claims 1, 3-21, and 25-29 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11376352 in view of the teachings below (see table). 
Claim 1 of the reference patent claims all of the claimed features set forth in claim 1 of the instant application except that the reference claim does not teach or disclose control icons including an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, in which the arrow of the control icons points to a right from a perspective of a user wearing the breast pump device  when viewed from top down by the user.
Chang teaches a similar self-contained breast pump (fig. 1A) comprising control icons (fig. 19) which include an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump (top switch 132 in fig. 19) with the arrow pointing right (fig. 19).  Therefore, it would have been obvious to have modified the reference claim to claim control icons which includes an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, as taught by Chang, for the purpose of providing user control over the device (paragraph 111).  
	Jelen teaches a handheld scanner (fig. 1) which comprises a keyboard (keyboard 24 in fig. 1) which is intended to be viewed from the top-down by a user (PHOSITA would understand that the device is intended to be operated by a user holding the device and looking down at the device) and that the keys on the keyboard are oriented in direction of normal reading with the indicia represented in a “normal” fashion so they are not rotated or upside down (2:4-12).  Thus, while Jelen is not in the same field of endeavor as the claimed invention, Jelen is reasonably pertinent to the problem faced by the inventor in orienting a user input in a way which can be easily view/interpreted by the user while using the device.  Since Frost-Ruebling teaches that the arrow is always pointing to a user’s right (paragraph 33), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the arrow of the reference claim to point to a right from a perspective of a user wearing the breast pump when viewed from top down by the user, as taught by Jelen and Frost-Ruebling, for the purpose of having the icon in an orientation that would not render the interpretation of the icon difficult (Jelen, 2:4-12).
'384 claims 
Ref Claims
Teaching
1
1
see discussion above
3
 
Chang teaches this limitation above.  It would have been obvious to have modified the reference claim to claim the claimed features since Chang teaches that this orientation is known in the art.
4
 
Khalil teaches this limitation above. It would have been obvious to have modified the reference claim with the claimed features so enable the user to easily see the icons.
5
4
 
6
7
 
7
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
8
8
 
9
9
 
10
5
 
11
10
 
12
11
 
13
12
 
14
6
 
15
16
 
16
17
 
17
18
 
18
19
 
19
20
 
20
21
 
21
22
 
25
23
 
26
24
 
27
25
 
28
15
 
29
13
 


Claims 1, 3-21, and 25-29 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11357894 in view of the teachings below (see table). 
Claim 1 of the reference patent claims all of the claimed features set forth in claim 1 of the instant application except that the reference claim does not teach or disclose control icons including an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, in which the arrow of the control icons points to a right from a perspective of a user wearing the breast pump device  when viewed from top down by the user.
Chang teaches a similar self-contained breast pump (fig. 1A) comprising control icons (fig. 19) which include an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump (top switch 132 in fig. 19) with the arrow pointing right (fig. 19).  Therefore, it would have been obvious to have modified the reference claim to claim control icons which includes an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, as taught by Chang, for the purpose of providing user control over the device (paragraph 111).  
	Jelen teaches a handheld scanner (fig. 1) which comprises a keyboard (keyboard 24 in fig. 1) which is intended to be viewed from the top-down by a user (PHOSITA would understand that the device is intended to be operated by a user holding the device and looking down at the device) and that the keys on the keyboard are oriented in direction of normal reading with the indicia represented in a “normal” fashion so they are not rotated or upside down (2:4-12).  Thus, while Jelen is not in the same field of endeavor as the claimed invention, Jelen is reasonably pertinent to the problem faced by the inventor in orienting a user input in a way which can be easily view/interpreted by the user while using the device.  Since Frost-Ruebling teaches that the arrow is always pointing to a user’s right (paragraph 33), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the arrow of the reference claim to point to a right from a perspective of a user wearing the breast pump when viewed from top down by the user, as taught by Jelen and Frost-Ruebling, for the purpose of having the icon in an orientation that would not render the interpretation of the icon difficult (Jelen, 2:4-12).
'384 claims 
Ref Claims
Teaching
1
1
see discussion above
3
 
Chang teaches this limitation above.  It would have been obvious to have modified the reference claim to claim the claimed features since Chang teaches that this orientation is known in the art.
4
 
Khalil teaches this limitation above. It would have been obvious to have modified the reference claim with the claimed features so enable the user to easily see the icons.
5
2
 
6
3
 
7
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
8
4, 5
 
9
6
 
10
7
 
11
8
 
12
9
 
13
10
 
14
12
 
15
14
 
16
15
 
17
16
 
18
17
 
19
18
 
20
21
 
21
22
 
25
24
 
26
25, 26
 
27
28
 
28
13
 
29
11
 


Claims 1, 3-21, and 25-29 rejected on the ground of nonstatutory double patenting as being unpatentable over the following U.S. Patents in view of the teachings below (see table):
11357893
11260151
11324866
11311654
11413380
Claim 1 of the reference claim claims all of the claimed features set forth in claim 1 of the instant application except that the reference claim does not teach or disclose control icons including an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, in which the arrow of the control icons points to a right from a perspective of a user wearing the breast pump device  when viewed from top down by the user.
Chang teaches a similar self-contained breast pump (fig. 1A) comprising control icons (fig. 19) which include an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump (top switch 132 in fig. 19) with the arrow pointing right (fig. 19).  Therefore, it would have been obvious to have modified the reference claim to claim control icons which includes an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, as taught by Chang, for the purpose of providing user control over the device (paragraph 111).  
	Jelen teaches a handheld scanner (fig. 1) which comprises a keyboard (keyboard 24 in fig. 1) which is intended to be viewed from the top-down by a user (PHOSITA would understand that the device is intended to be operated by a user holding the device and looking down at the device) and that the keys on the keyboard are oriented in direction of normal reading with the indicia represented in a “normal” fashion so they are not rotated or upside down (2:4-12).  Thus, while Jelen is not in the same field of endeavor as the claimed invention, Jelen is reasonably pertinent to the problem faced by the inventor in orienting a user input in a way which can be easily view/interpreted by the user while using the device.  Since Frost-Ruebling teaches that the arrow is always pointing to a user’s right (paragraph 33), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the arrow of the reference claim to point to a right from a perspective of a user wearing the breast pump when viewed from top down by the user, as taught by Jelen and Frost-Ruebling, for the purpose of having the icon in an orientation that would not render the interpretation of the icon difficult (Jelen, 2:4-12).
'384 claims 
Ref Claims
Teaching
1
1
see discussion above
3
 
Chang teaches this limitation above.  It would have been obvious to have modified the reference claim to claim the claimed features since Chang teaches that this orientation is known in the art.
4
 
Khalil teaches this limitation above. It would have been obvious to have modified the reference claim with the claimed features so enable the user to easily see the icons.
5
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
6
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling a user to keep track of volume in real-time.
7
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
8
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
9
 
Khalil teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling a user to see inside the container.
10
 
Gaskin teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
11
 
Gaskin and Hall teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
12
 
Hall teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
13
 
Makower teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
14
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling data to be transmitted to a device which can be readily accessed by a user
15
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
16
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total milk expressed.
17
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total pumping time.
18
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of caffeine or alcohol intake which may contaminate the milk.
19
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
20
 
Makower teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
21
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total breast pump usage.
25
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling advice for a specific type of user.
26
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling advice for a specific type of user.
27
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
28
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of providing a user with the ability to easily keep track of pumping data.
29
 
Meyers teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.


Claims 1, 3-21, and 25-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following copending application in view of the teachings below:
17181057
17203150
17203179
17203292
17203355
17203397
17203418
Claim 1 of the reference claim claims all of the claimed features set forth in claim 1 of the instant application except that the reference claim does not teach or disclose control icons including an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, in which the arrow of the control icons points to a right from a perspective of a user wearing the breast pump device  when viewed from top down by the user.
Chang teaches a similar self-contained breast pump (fig. 1A) comprising control icons (fig. 19) which include an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump (top switch 132 in fig. 19) with the arrow pointing right (fig. 19).  Therefore, it would have been obvious to have modified the reference claim to claim control icons which includes an arrow to indicate a start in operation of the pump and at least one straight line to indicate a stop in the operation of the pump, as taught by Chang, for the purpose of providing user control over the device (paragraph 111).  
	Jelen teaches a handheld scanner (fig. 1) which comprises a keyboard (keyboard 24 in fig. 1) which is intended to be viewed from the top-down by a user (PHOSITA would understand that the device is intended to be operated by a user holding the device and looking down at the device) and that the keys on the keyboard are oriented in direction of normal reading with the indicia represented in a “normal” fashion so they are not rotated or upside down (2:4-12).  Thus, while Jelen is not in the same field of endeavor as the claimed invention, Jelen is reasonably pertinent to the problem faced by the inventor in orienting a user input in a way which can be easily view/interpreted by the user while using the device.  Since Frost-Ruebling teaches that the arrow is always pointing to a user’s right (paragraph 33), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the arrow of the reference claim to point to a right from a perspective of a user wearing the breast pump when viewed from top down by the user, as taught by Jelen and Frost-Ruebling, for the purpose of having the icon in an orientation that would not render the interpretation of the icon difficult (Jelen, 2:4-12).
'384 claims 
Ref Claims
Teaching
1
1
see discussion above
3
 
Chang teaches this limitation above.  It would have been obvious to have modified the reference claim to claim the claimed features since Chang teaches that this orientation is known in the art.
4
 
Khalil teaches this limitation above. It would have been obvious to have modified the reference claim with the claimed features so enable the user to easily see the icons.
5
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
6
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling a user to keep track of volume in real-time.
7
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
8
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling milk volume to be calculated.
9
 
Khalil teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling a user to see inside the container.
10
 
Gaskin teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
11
 
Gaskin and Hall teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
12
 
Hall teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
13
 
Makower teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
14
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling data to be transmitted to a device which can be readily accessed by a user
15
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
16
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total milk expressed.
17
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total pumping time.
18
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of caffeine or alcohol intake which may contaminate the milk.
19
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
20
 
Makower teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.
21
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of keeping track of total breast pump usage.
25
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling advice for a specific type of user.
26
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of enabling advice for a specific type of user.
27
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of increasing pumping efficiency.
28
 
Guthrie teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the purpose of providing a user with the ability to easily keep track of pumping data.
29
 
Meyers teaches this limitation above. It would have been obvious to have modified the reference claim to claim the claimed features for the same reason provided above.


This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783